PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $32,210.94 for administrative fees due for full-time equivalent positions in fiscal year 1993 that were not paid in accordance with West Virginia Code Chapter 29, Article 5, Section 23. The Correctional Unit account expired a combined total of $48,920.85; however, approximately $30,000.00 of that amount was credited to the account on July 30 and 31, 1993. The respondent admits the validity and amount of the claim and states that there were sufficient funds expired in the appropriate fiscal year with which the claim could have been paid. *90In view of the foregoing, the Court makes an award in the amount of $32,210.94. Award of $32,210.94.